DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 08/12/2021 have been entered.

ALLOWANCE
Applicant’s arguments, see pages 5-6, filed 108/12/2021, with respect to claim 9, 12-13 have been fully considered and are persuasive.  The objection of claims 9, 12-13 has been withdrawn. 

Claims 9, 12-13 are now allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art by Gracia et al. (9864250 B2) teaches An electrochromic (EC) device comprising: 
a transparent substrate; a working electrode  disposed on the substrate  and comprising electrochromic inorganic nanoparticles, a counter electrode; and an electrolyte disposed between the working electrode and the counter electrode 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims9, 12 and 13, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                                                                                                                                                                	September 11, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872